DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
There is no need for the “and” in line 6 since there is an additional ingredient to the fluid (i.e., acid, water and retarding surfactant); and there is no need for the “and” in line 15 since there is an additional step after the dissolving step of acidizing the formation.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of U.S. Patent No. 10,487,254. 


Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of U.S. Patent No. 10,876,028. 
Although the claims at issue are not identical, they are not patentably distinct from each other because while both inventions recite a process that uses a fluid comprising the same ethoxylated alcohol and a carboxylic acid, the carboxylic acid in ‘028 comprises more carbon atoms than the carboxylic acid of the present claims, making them obvious variants of each other.

Allowable Subject Matter
Claims 1 - 3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of SMITH (US 2014/0213489) and of BERRY et al (US 2014/0073540).

SMITH discloses a drilling process comprising the use of a water-based drilling fluid comprising water, detergent builder and surfactant. The surfactant is an 
 SMITH fails to teach an acid from the claimed list of HF, HClO4, HCl, etc. SMITH fails to teach that the fluid is used as a retarded acid system. SMITH fails to dissolve at least some of the carbonate formation with the retarded acid system.

BERRY discloses a method of treating a hydrocarbon-bearing formation by adding a drilling fluid to the formation comprising a dispersion of an oil, an acid and a surfactant/dispersion agent. The acid is selected from HF, HCl, glycolic acid, etc. The dispersion agent is disclosed to be an ethoxylated fatty alcohol surfactant with an HLB of 4-10, compatible with the base oil. 
BERRY fails to teach a retarding surfactant having an HLB of greater than 10 to 16. BERRY fails to teach an aqueous acid system. 

The closest prior art of record fails to teach or render obvious the claimed method for acidizing a carbonate formation comprising:
 adding a retarded acid system to the carbonate formation, wherein the retarded acid system comprises an aqueous acid comprising: 
from 5 wt.% to 35 wt.% of one or more of HF, HClO4, HClO3, HCl, HBr, HI, HNO3, HO2C2O2H, H2SO4, and H2SO3;
from 65 wt.% to 95 wt.% water; and 
a retarding surfactant having the chemical formula R-(OC2H4)x-OH, where R is a hydrocarbon having from 11 to 15 carbon atoms; x is an integer from 6 to 10; and the retarding surfactant has a hydrophilic-lipophilic balance from greater than 10 to 16; 
where the ratio of the weight of retarding surfactant in the retarded acid system to the weight of the aqueous acid in the retarded acid system is from 1:25 to 1:5; 
dissolving at least some of the carbonate formation with the retarded acid system; and 
acidizing the carbonate formation.
Applicant also shows new and unexpected results of no oil separation and no CO2 bubbles after addition of CaCO3 for 5 minutes, which shows that the alcohol ethoxylate is able to prevent or retard the reaction of calcium carbonate with HCl acid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765